UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7586


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD ELLIOTT CROMWELL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cr-00401-RDB-1; 1:14-cv-00778-RDB)


Submitted:   February 25, 2015            Decided:    March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Elliott Cromwell, Jr., Appellant Pro Se.           Rod J.
Rosenstein, United States Attorney, James G. Warwick, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donald    Elliott       Cromwell,          Jr.,    seeks     to    appeal       the

district        court’s        order      granting             Cromwell’s        request        to

voluntarily dismiss his 28 U.S.C. § 2255 (2012) motion.                                        The

order is not appealable unless a circuit justice or judge issues

a   certificate         of    appealability.              28     U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the     merits,   a     prisoner         satisfies       this    standard      by

demonstrating         that     reasonable          jurists       would     find       that     the

district       court’s       assessment    of       the    constitutional             claims    is

debatable      or     wrong.      Slack     v.      McDaniel,       529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and    that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

               On appeal, we confine our review to the issues raised

in the Appellant’s brief.                  See 4th Cir. R. 34(b).                       Because

Cromwell’s       informal       brief     does       not       challenge        the    district

court’s order, Cromwell has forfeited appellate review of the

order.     Accordingly, we deny a certificate of appealability and

                                               2
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3